         Case 1:18-cv-10225-MLW Document 260 Filed 06/05/19 Page 1 of 8



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

                                         )
LILIAN PAHOLA CALDERON JIMENEZ, )
and LUIS GORDILLO, et al.,               )
                                         )
Individually and on behalf of all others )
similarly situated,                      )
                                         )           No. 1:18-cv-10225-MLW
                Plaintiffs-Petitioners,  )
                                         )
        v.                               )
                                         )
KEVIN K. McALEENAN, et al.,              )
                                         )
                Defendants-Respondents.  )
                                         )

                              RESPONDENTS’ STATUS REPORT

        On May 17, 2019, this Court ordered the parties to confer and report on: (1) whether they

have agreed to settle this case or to request jointly that it be stayed; (2) whether the parties request

more time to confer; (3) whether notice should be directed to class members under Federal Rule

of civil Procedure 23(c)(2)(A) and, if so, how; and (4) the nature of the limited discovery to be

conducted by July 31, 2019. ECF No. 253. The parties are still conferring about a proposed

settlement framework. Additionally, the parties have not yet reached an agreement to stay this

case. The parties report separately regarding class notice and the nature of the limited discovery to

be conducted by July 31, 2019.

        Given the length of the parties’ input, which were exchanged shortly before the filing

deadline, the parties file separately their status reports. The parties request 48 hours to address

arguments raised in each report, or as otherwise directed by the Court.

   I.      Respondents’ Position Regarding Discovery:
        Case 1:18-cv-10225-MLW Document 260 Filed 06/05/19 Page 2 of 8



       On May 17, 2019, this Court ordered that the parties meet and confer about the “nature of

limited discovery to be conducted by July 31, 2019.” ECF No. 253 (emphasis added). This order

comes against the back drop of several of the Court’s previous rulings. The first is the Court’s

expedited discovery order of July 16, 2018, which directed Respondents to produce documents

and testimony (via deposition) regarding the 2018 policies and general practices of the ICE Boston

Field Office pertaining to the arrest, detention, and removal of aliens presenting for 1-130

interviews at CIS offices or otherwise pursuing the provisional waiver process. ECF No. 117 at

11-12.1 The second is the Court’s August 23, 2018, ruling denying the Respondents motion to

dismiss, later reduced to a written ruling on September 21, 2018. ECF Nos. 155, 159. The third is

the Court’s August 27, 2018 order for Respondents’ to report "the actions respondents have taken

and/or will take to ensure compliance with the legal obligations defined in the August 23, 2018

decision denying the Motion to Dismiss.” ECF No. 152. On September 12, 2018, Acting Field

Office Directory Todd Lyons provided a declaration regarding such. ECF No. 158-1.

       Against this back drop, Respondents understand that the purpose of this limited discovery

is to determine whether ICE is continuing to comply with the legal obligations outlined in the

Court’s August 23, 2018, ruling by updating discovery consistent with the Court’s July 16, 2018

expedited discovery order, so as to inform the Court’s consideration of if, and to what extent, the

Court should issue declaratory relief. Transcript of May 16, 2019 Hearing at 46. In accordance

with this purpose, Respondents agree to produce the following discovery:




1
 The discovery provided included documents and testimony covering the period of November
2017 through July 30, 2018.
                                                2
           Case 1:18-cv-10225-MLW Document 260 Filed 06/05/19 Page 3 of 8



                 a.     A deposition of Mr. Charles as a FRCP 30(b)(6) deponent for ICE ERO

Boston, covering the following designated topic: Boston ICE ERO’s current practice regarding the

arrest, detention, and removal of class members from July 30, 2018 to present.

                 b.     Non-privileged documents created after July 30, 2018, responsive to the

“policies and practices of the ICE Boston Field Office concerning the arrest, detention, and

removal of aliens who present for I-130 interviews at offices of [USCIS District 01], or who are

otherwise applying for provisional waivers of inadmissibility as the spouses of United States

Citizens.” ECF No. 117 (order granting expedited discovery). Respondents also agree to produce

non-privileged documents related to arrests of class members while at a USCIS office for an I-130

interview since July 30, 2018, if applicable.

                 c.     Non-privileged documents from August 23, 2018, to present related to the

measures Mr. Lyons, and his successor as Acting Field Office Director of ICE Boston, Mr. Charles,

took to ensure compliance with the Court’s ruling on August 23, 2018. ECF Nos. 155, 159.

                 d.     Non-privileged responsive documents from ICE Boston relating to Batista

Ferreira v. Lyons, (No. 19-cv-10258-MLW); and Lima v. Lyons, (No. 19-cv-10400-MLW), as

these cases were filed after this Court’s August 23, 2018 order. Respondents do not agree to

produce communications protected by the attorney-client privilege (or any other privileged

information), including internal agency counsel and/or counsel from the Department of Justice.

                 e.     Respondents are continuing to identify and compile an appropriate certified

administrative record, which Respondents will provide to Petitioners during this limited discovery

period.

          In accordance with the Court’s May 17, 2019, Order (ECF No. 253), the Court should deny

Petitioners’ requests for discovery beyond what Respondents have offered above, as those requests



                                                 3
        Case 1:18-cv-10225-MLW Document 260 Filed 06/05/19 Page 4 of 8



are not proportional to the needs of the case, overly burdensome for this limited discovery period,

and not relevant to ICE Boston’s current practice regarding the arrest, detention and removal of

class members. See Transcript of May 16, 2019 Hearing at 46.

       Additionally, Petitioners’ discovery requests directed to USCIS District 01 are not

warranted in this case. Petitioners’ Amended Complaint does not allege it is unlawful for USCIS

to notify ICE of aliens subject to final orders of removal. Furthermore USCIS does not, and cannot,

determine when ICE Boston may choose to exercise ICE’s discretion to enforce such. Thus,

internal USCIS communications and documents are unrelated to any claim pertaining to ICE

Boston’s exercise of discretion to enforce a final removal order against a class member. Finally,

any communications between USCIS District 01 and ICE Boston that are relevant to Petitioners

claims are already included within discovery ICE Boston has provided already, and agreed to

update (see above).

       Relatedly, Plaintiffs’ complaint fails to allege that USCIS is refusing to adjudicate (or is

improperly adjudicating) class members’ I-130 applications that would otherwise make internal

USCIS discovery relevant. Moreover, Petitioners’ statement during the May 16, 2019 hearing that

“currently I-130 interviews are not being scheduled at CIS offices” is unrelated to and unsupported

by any allegation or claim in the complaint.2 Transcript of May 16, 2019 Hearing at 52; see

generally, ECF No. 27. Therefore, any USCIS procedure for notifying ICE of applicants with final

orders of removal is irrelevant to whether ICE’s enforcement actions are lawful. Importantly,

Petitioner’s claims are unsupported by the facts of this case, as USCIS adjudicated and approved



2
 USCIS is not required to interview Form I-130 applicants and USCIS may approve a Form I-130
without an interview. See 8 C.F.R. § 204.2. Therefore, it is unclear from Petitioners’
unsubstantiated statement what they believe is unlawful about “I-130 interviews not being
scheduled.” This Court should not grant Petitioners discovery based on conclusory allegations,
made for the first time during a hearing, to which Respondents have had no opportunity to respond.
                                                4
        Case 1:18-cv-10225-MLW Document 260 Filed 06/05/19 Page 5 of 8



each of the named Petitioners’ Form I-130s. For these reasons, this Court should deny Petitioners’

request for discovery from USCIS during this limited discovery period.

       However, should this Court determine that a USCIS deposition is appropriate, in

accordance with the Court’s limited discovery order, the scope of any USCIS Rule 30(b)(6)

deposition should be limited to the following topic: the deponent’s understanding of the practice

in the USCIS District 01, and so much of USCIS District 02 at Hartford Connecticut and St.

Albans, post-August 23, 2018, to present concerning the scheduling of and procedures for

notification to ICE of interview appearances of class members in the I-130 adjudication process.

       Petitioners’ discovery requests also broadly seek documents relating to ICE Boston’s use

of petitions and applications filed with USCIS to gather information on aliens with final orders of

removal. However, Petitioners’ complaint does not allege that ICE’s access to such information is

somehow unlawful, likely because Petitioners recognized that such access is both authorized,

lawful, and publicly noticed in the Department of Homeland Security System of Records Notice

found at 82 FR 43556. (“Consistent with DHS’s information sharing mission, information stored

in the DHS/USCIS/ICE/CBP–001 Alien File, Index, and National File Tracking System of

Records may be shared with other DHS components that have a need to know the information to

carry out their national security, law enforcement, immigration, intelligence, or other homeland

security functions.”).3 Thus, Petitioner’s discovery request is not proportional or relevant to the

claims before this Court, or the Court’s limited discovery order. Fed. R. Civ. P. 26(b)(1).

       Finally, this Court should also deny Petitioners’ requests for discovery from ICE prior to

this Court’s decision denying Respondents’ motion to dismiss on August, 23, 2018. Discovery



3
 In addition, this request incorrectly infers that ICE Boston does not already have access to
matters contained within class members’ A-files, and that having access to these files is
somehow unlawful.
                                                 5
           Case 1:18-cv-10225-MLW Document 260 Filed 06/05/19 Page 6 of 8



prior to that date would be unnecessarily duplicative of the expedited discovery this Court ordered

and is broader than the limited discovery contemplated by this Court regarding the current policies

and practice of ICE Boston. This includes the deposition of Mr. Charles Cronen.4

    II.      Respondents’ Position Regarding Class Notice

          In lieu of class notice, Respondents agree to provide the following reports to Petitioners’

counsel:

    a. ICE Boston will continue to provide the monthly check-in reports on class members

          without the identifying information redacted and will add a counsel of record column based

          on the most recent Form G-28 on file. If ICE Boston orders a class member to depart prior

          to the class member’s initial inclusion on the next monthly check-in report, ICE Boston

          will notify Petitioners’ counsel of the class members’ impending removal.

    b. ICE Boston will provide a monthly detention report of aliens who were class members at

          the time they were detained. This report will include information regarding: (1) the alien’s

          identity; (2) whether the alien has previously applied for a stay of removal and the outcome

          of that application; (3) the alien’s counsel of record based on the most recent Form G-28

          on file; (4) date alien was detained. If ICE Boston schedules a detained class member for

          removal prior to the class member’s initial inclusion on the next monthly report, ICE

          Boston will notify Petitioners’ counsel of the class members’ impending removal.

    c. ICE Boston will also provide one detention report of class members currently detained.




4Respondents note Petitioners argument that Mr. Cronen improperly remained involved in ICE
Boston operations based upon an e-mail of January 30, 2018 is fundamentally flawed, as his
replacement, Mr. Thomas Brophy, did not assume responsibility as Acting Field Office Director
of the ICE Boston Field Office until February 5, 2018. Transcript of May 22, 2018 Hearing at
10.
                                                   6
        Case 1:18-cv-10225-MLW Document 260 Filed 06/05/19 Page 7 of 8



Respectfully submitted,

    Counsel for the Respondents           JOSEPH H. HUNT
                                          Assistant Attorney General

                                          WILLIAM C. PEACHEY
                                          Director
                                          Office of Immigration Litigation

                                          WILLIAM H. WEILAND
                                          Trial Attorney
                                          Office of Immigration Litigation


                                          /s/William H. Weiland
                                          William H. Weiland
                                          (BBO # 661433)
                                          Trial Attorney
                                          U.S. Department of Justice
                                          Civil Division
                                          Office of Immigration Litigation
                                          District Court Section
                                          P.O. Box 868, Ben Franklin Station
                                          Washington, DC 20044
                                          (202) 305-0770
                                          (202) 305-7000 (facsimile)
                                          william.h.weiland@usdoj.gov


                                          EVE A. PIEMONTE, BBO No. 628883
                                          Assistant United States Attorney
                                          United States Attorney’s Office
                                          1 Courthouse Way, Suite 9200
                                          Boston, MA 02210
                                          (617) 748-3100
                                          Eve.Piemonte@usdoj.gov




                                      7
        Case 1:18-cv-10225-MLW Document 260 Filed 06/05/19 Page 8 of 8



                                CERTIFICATE OF SERVICE

        I, William H. Weiland, Trial Attorney, hereby certify that this document filed through the
ECF system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing (NEF) and paper copies will be sent to those indicated as non-registered
participants.

                                                     /s/ William H. Weiland
                                                     William H. Weiland
Dated: June 5, 2019                                  Trial Attorney




                                                 8
